Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on April 17, 2020. Claims 1-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shikatani US2013/0138390 (“Shikatani”).

Regarding claim(s) 1, 11. Shikatani discloses a vehicle, comprising: a controller, coupled to pedestrian trajectory and intersection signal detectors, and at least one imaging device and transceiver (fig. 1,) and configured to: 
responsive to detecting a pedestrian trajectory that proceeds into an intersection, detect an intersection signal state (para. 2, e.g. warns a pedestrian when a vehicle approaches the direction in which the pedestrian walks or when a traffic light in the direction in which the pedestrian walks is red), generate a signal change message when the signal state conflicts with the trajectory, and communicate the message to an intersection controller to command a signal change responsive to the trajectory (para. 45-para. 50, FIG. 1, warning system 100 includes mobile terminal 300 carried by pedestrian 200 and base station 500 attached to structure 400 such as a road mirror arranged around the town, ).

Regarding claim(s) 2, 12. Shikatani discloses the controller further configured to generate the signal change message to include an intersection state change request that commands the intersection controller to generate an intersection signal state according to the pedestrian trajectory (para. 62, e.g. base station 500 can perform adequate warning based on the walking azimuth detected by mobile terminal 300.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shikatani US2013/0138390 (“Shikatani”) in view of Okada et al. US2016/0335892 (“Okada”).

Regarding claim(s) 3-10, 13-20. Shikatani does not explicitly disclose the controller further coupled to a vehicle trajectory detector configured to predict a host vehicle trajectory and at least one avoidance zone circumscribing obstacles detected in the trajectory; and the controller further configured to: in response to detecting the predicted trajectory intersecting the at least one avoidance zone that includes the pedestrian trajectory, generate an external vehicle audiovisual alert.
Okada teaches another vehicle collision avoidance system and method. Additionally, controller further coupled to a vehicle trajectory detector configured to predict a host vehicle trajectory and at least one avoidance zone circumscribing obstacles detected in the trajectory (abstract, para. 8, para. 9, e.g. the first moving body and a second moving body which has a path in which the position of intersection with the path of the local vehicle is further than the position of intersection between the path of the local vehicle and the path of the first moving body, then a first intersection time, at which the first position of intersection between the planned path of the local vehicle and the predicted path of the first moving body is reached, and a second intersection time, at which a second position of intersection between the planned path of the local vehicle and the predicted path of the second moving body is reached,); and the controller further configured to: in response to detecting the predicted trajectory intersecting the at least one avoidance zone that includes the pedestrian trajectory, generate an external vehicle audiovisual alert (para. 167, the pedestrian 300. In a case where there is a possibility suggesting the presence of the virtual oncoming vehicle 500, it is possible to warn the driver about the possibility suggesting the presence of the virtual oncoming vehicle 500 in advance using the alarm means 69.)


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666